DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendments, remarks, etc.) filed on October 22, 2020.
The objections to the specification in the last office action have been withdrawn in light of the amendment to the specification.
The rejections under 35 U.S.C. 112(b) in the last office action have been with withdrawn in light of the amendment to Claim 1.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 19 through 38 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 26, 2020.

Claim Rejections - 35 USC § 103
Claims 1 through 7 and 9 through 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0056847 to Chen (hereinafter “Chen”) in view of U.S. Patent 7,875,955 to Hopper et al (hereinafter “Hopper”).
Claim 1:  Chen discloses a method of fabricating an inductor comprising:

fabricating an inductor coil (e.g. one of 720A or 720B, in Fig. 7) that winds around the magnetic core, the inductor coil configured to generate an inductor magnetic field [during operation] that passes through the magnetic core in a first direction [x-axis] parallel to the core plane; and 
while forming the magnetic core:
generating a bias magnetic field (e.g. flux) that passes through the magnetic core in a second direction [y-axis] that is orthogonal to the first direction; and
inducing a magnetic anisotropy in the magnetic core with the bias magnetic field (e.g. ¶¶ [0042], [0043]).
Claims 2 and 3:  Chen further discloses that the forming the magnetic core further comprises:
forming the magnetic material on the semiconductor substrate; and
while forming the magnetic material, generating the bias magnetic field; and inducing the magnetic anisotropy in the magnetic material with the bias magnetic field;
wherein forming the magnetic core further comprises defining a pattern (in Fig. 7) in the magnetic material (e.g. ¶¶ [0042], [0043]).
Claims 4 through 6:  Chen further discloses that the inducing the magnetic anisotropy comprises, with the bias magnetic field, inducing an easy axis of magnetization in the magnetic material, the easy axis parallel to the second direction [y-direction]; 

wherein the hard axis is parallel to the first direction [x-axis] (e.g. ¶ [0042]).
Claims 7 and 9:  Chen further discloses applying current in a bias coil (e.g. the other of 720A or 720B) disposed on the substrate to generate the bias magnetic field, where the bias coil is fabricated on the substrate parallel to the core plane (in Fig. 7).
Chen discloses several embodiments, one of which is in Figure 7 and another of which is in Figure 4.
Claims 10 and 11:  In the embodiment of Figure 4, Chen alternatively discloses disposing the bias coil (e.g. 480/482) between the magnetic core and the substrate (458); and
disposing the bias coil between the inductor coil (430/432) and the substrate (e.g. 454, 456, 458).
Claim 12:  Chen further discloses that the inductor coil includes a top conductor (474, in Fig. 4), a bottom conductor (462), and a VIA (476) that is electrically coupled to the top and bottom conductors, and the method further comprises disposing the bias coil (480/482) between the ferromagnetic core (490) and the bottom conductor (462).
Claim 13:  Chen further discloses aligning an [a vertical] axis of symmetry of the bias coil (480/482) with a [vertical] target axis of symmetry of the magnetic core (490).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined both embodiments of Chen by forming the bias coil and magnetic core shown in Figure 7 with the arrangement shown in Figure 4, to form an art-recognized equivalent inductor.
Chen does not mention that the magnetic core is made of a ferromagnetic material such that it would be a ferromagnetic core [as required throughout Claims 1 through 7 and 9 through 13], as well as the ferromagnetic material being deposited, or depositing the ferromagnetic material [as required by Claim 2].
Hopper discloses a method of making an art-recognized equivalent inductor that includes a magnetic core (e.g. 702, 704, in Fig. 7) where an inductor coil (706) is wound around the magnetic core.  The magnetic core of Hopper is made from a ferromagnetic material (e.g. permalloy) that is deposited by electroplating to achieve one advantage of patterning the ferromagnetic core to achieve certain thicknesses (col. 4, lines 50-62).  The ferromagnetic material of Hopper also has additional advantages of providing high permeability and improved performance of the inductor (col. 2, lines 57-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic core of Chen with the ferromagnetic material and by deposition, as taught by Hopper, to provide anyone, or all, of the associated advantages expressed by Hopper.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hopper, as applied to Claims 1 and 7 above, and further in view of U.S. Publication 2004/0009614 to Ahn et al (hereinafter “Ahn”).
Chen, as modified by Hopper, discloses the claimed manufacturing method as relied upon above in Claims 1 and 7.  The modified Chen method does not teach that the current applied by the bias coil is at least 10 mA.
Ahn discloses that inductor that has a ferromagnetic core can be biased with a magnetic field having an electrical current of at least 10 mA to achieve high permeability (¶ [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the current of Chen with the current amount (at least 10 mA) taught by Ahn, to achieve the same purpose of biasing the ferromagnetic core.
Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hopper, as applied to Claim 1 above, and further in view of U.S. Patent 5,079,534 to Steingroever et al (hereinafter “Steingroever”).
Chen, as modified by Hopper, discloses the claimed manufacturing method as relied upon above in Claim 1.  The modified Chen method does not teach providing relative movement between the first semiconductor substrate and a second substrate having a bias coil disposed thereon such that the bias coil on the second substrate and a target location for the ferromagnetic core on the first semiconductor substrate are within a predetermined distance of one another, and generating the bias magnetic field with the bias coil.
Steingroever discloses an electromagnetic making method of providing relative movement between a first semiconductor substrate (e.g. 1, in Fig. 1) and a second substrate (4) having a bias coil (6) disposed thereon such that the bias coil on the second substrate and a target location for a ferromagnetic core (2) on the first semiconductor substrate are within a predetermined distance of one another, and generating the bias magnetic field with the bias coil (e.g. Figs. 1 to 2, col. 2, lines 10-20). The benefit of Steingroever’s method is that it provides a device with higher magnetic field intensities (col. 1, lines 6-13).
Claim 15:  Steingroever further discloses applying the current in the bias coil to generate the bias magnetic field (see flux line in Fig. 2).
Claims 17 and 18:  Steingroever further discloses that the relative movement between the first semiconductor substrate and the second substrate results in a relative positioning thereof in which the first semiconductor substrate and the second substrate are in contact with one another, and the second substrate aligns the bias coil and a target location for the ferromagnetic core (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by adding a bias coil and second substrate, as well as provide relative movement between the first semiconductor substrate and second substrate, as taught by the method of Steingroever, to provide an inductor with applications needing higher magnetic field intensities.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hopper and Steingroever, as applied to Claims 1, 14 and 15 above, and further in view Ahn, for the same reasons expressed in Claim 8 above.

Response to Arguments
Applicants’ arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
Applicants’ first assert that the prior art, either alone, or combination, does not teach “while forming the…bias magnetic field” (lines 8-13 of Claim 1)[see page 12 of submission].
The examiner disagrees as these features are met by Chen.  In Chen, for example, parts of ¶ [0042] can be paraphrased below (emphasis added) as evidence as to how these steps in Claim 1 are met:
generating a bias magnetic field that passes through the ferromagnetic core [Magnetic flux may travel circularly through the ring shape core] in a second direction [Y direction] that is orthogonal to the first direction [X direction]; and
inducing a magnetic anisotropy in the ferromagnetic core with the bias magnetic field [During manufacture, the anisotropic direction may be controlled such that an easy axis is along the Y direction and hard axis is along the X direction].
From a claim construction standpoint, it is important to note that the limitations of “while forming the ferromagnetic core” (line 8 of Claim 1) are very broad limitations, and are not limited solely to the steps of forming the ferromagnetic core and fabrication the inductor coil (at lines 3-7 of Claim 1). These limitations can include additional steps that are necessary to say, bias the ferromagnetic core.  This can include subsequent steps or operations of the inductor.  For example, Chen states:
“Flux generated by the windings may travel easily with the core along with the hard axis (X direction)” (end of ¶ [0042]). 
This can mean that the formation of the ferromagnetic core is not completed until later steps, or operations of the inductor, are performed where the windings, generated by an electrical current, induce a magnetic field to the ferromagnetic core to bias it, as Claim 1 does nothing to exclude any later operations or steps.
Applicants’ secondly assert that the prior art does not teach “applying current in a bias coil disposed on the substrate to generate the bias magnetic field” (lines 1-2 of  Claim 7) [pages 13-14 of submission].  As explained above, the end of ¶ [0042] in Chen explains that current is applied to the bias coil (windings) disposed on the substrate to generate the bias magnetic field (flux).  It is reiterated that the formation of the magnetic core is not limited to the steps (at lines 3-7) of Claim 1, but can include additional operations or steps necessary to bias the ferromagnetic core.  Another example in Chen is stated in ¶ [0040], which states that during manufacture, the magnetic core material may be controlled to align to the direction of the magnetic field (flux) that will be generated by the inductor [through the windings] during operation. This operation of the inductor is not excluded by Claims 1 or 7.
Applicants’ thirdly assert that the prior art does not teach “providing relative movement…disposed thereon” (lines 3-4 of Claim 14) [page 15 of submission].  Applicants’ believe that these limitations are not met because Steingroever does not teach a first semiconductor substrate.  The examiner disagrees with the following clarification.
Steingroever was relied upon to teach the relative movement between a first substrate (1, in Fig. 1) and a second substrate (4).  The examiner agrees with applicants’ that this first substrate (1) may not be a semiconductor substrate or made of semiconductor material, as Steingroever suggests that it is made of soft iron.  Steingroever teaches the concept that the first substrate (1) is used to support a magnetic core (e.g. 2, 5) and an inductor coil (e.g. 3, 6), which is the very same concept that Chen teaches. Whether or not the first substrate (1) of Steingroever is a first semiconductor substrate [made of a semiconductor material] is irrelevant because this feature is taught by Chen (e.g. see ¶ [0044] of Chen]).  In other words, Steingroever was not relied upon to teach a first semiconductor substrate, but was relied upon for its teachings of a second substrate (4) and how it moves relative to a first substrate (1) in a manufacturing process that includes a coil.  Applicants’ are reminded that the test for obviousness is not whether the features of a secondary reference (Steingroever) may be bodily incorporated into the structure of the primary reference (Chen); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the teachings in part of Steingroever can be applied to Chen, for the reasons noted in the above rejection, which is clearly suggested to those of ordinary skill in the art in manufacturing inductors. Thus, Chen combined with Hopper and Steingroever, meet the limitations of Claims 1 and 14.
The applicants’ remaining arguments stand or fall together with Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896